DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings. See MPEP § 1. 84. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes implied phrases or legal phraseology (e.g. “The invention relates to” in line 1).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 7, and 18 are objected to because of the following informalities:  
Claim 1 lacks a transitional phrase. See MPEP § 2111.03. For examination purposes, “characterized in that” in line 2 has been interpreted as “comprising”.
In claim 1, line 5, “it” should read --the subframe--.
In claim 7, line 3, “its total extent.” should read --the total extent of the ramp.--.
In claim 18, line 3, “its total extent.” should read --the total extent of the ramp--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the inclination angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson (US 20050067747).
Regarding claim 1, Erickson discloses a piece of kitchen furniture having a worktop (348) in which a sink (312) has been recessed, characterized in that at least one side wall of the sink is formed as a slanted ramp (slanted portion of 322, 332): and in that an insert (390) is provided that stands on the ramp and that comprises a flat work surface (326) and a subframe (328), with the subframe being configured such that it compensates the slant of the ramp to keep the work surface horizontal (¶ 0079).
Regarding claim 2, Erickson discloses a water inlet (330) is arranged in an upper region (332) of the ramp.
Regarding claim 4, Erickson discloses the subframe of the insert comprises at least two webs (376, 378) that extend in an upward slant direction of the ramp (¶ 0073) and whose lower edges (391, 393) are chamfered in a complementary manner to an upward incline (¶ 0073).
Regarding claim 5, Erickson discloses at least one adhesive element (384) is fastened to the lower edges of both webs to increase friction between the lower edges and the ramp (¶ 0071).
Regarding claim 7, as best understood, Erickson discloses the inclination angle (α) of the ramp is homogeneous over its total extent (the inclination angle is homogenous over the extent of the inclined portion of 322).
Regarding claim 8, Erickson discloses a water drain (324) is arranged below the ramp.
Regarding claim 10, Erickson discloses a length of the work surface is smaller than a horizontal length of the ramp (a length of 326 is smaller than a horizontal length of 322).
Regarding claim 20, Erickson discloses wherein the subframe of the insert comprises at least two webs (376, 378) that extend in an upward slant direction of the ramp (¶ 0073) and whose lower edges (392, 393) are chamfered in a complementary manner to an upward incline (¶ 0073) and wherein at least one adhesive element is fastened to the lower edges of both webs to increase friction between the lower edges and the ramp (¶ 0071).
Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naber (EP 2868818; machine translation attached).
Regarding claim 1, Naber discloses a piece of kitchen furniture having a worktop (12)in which a sink (3-5) has been recessed, characterized in that at least one side wall of the sink is formed as a slanted ramp (3): and in that an insert (14) is provided that stands on the ramp and that comprises a flat work surface (surface of 14) and a subframe (15), with the subframe being configured such that it compensates the slant of the ramp to keep the work surface horizontal (¶ 0021).
Regarding claim 7, as best understood, Naber discloses the inclination angle of the ramp is homogeneous over its total extent (the angle of 3 is homogenous over the total extent of 3).
Regarding claim 8, Naber discloses a water drain (10) is arranged below the ramp.
Regarding claim 9, Naber discloses the water drain is elongate and receives water over an extended region of a width of the ramp (10 is elongated and receives the water draining over the region of 3).
Regarding claim 10, Naber discloses a length of the work surface is smaller than a horizontal length of the ramp (a length of 14 is smaller than a horizontal length of 3).
Claim(s) 1, 6-7, 10, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 20130283521).
Regarding claim 1, Jain discloses a piece of kitchen furniture (2) having a worktop (4) in which a sink (20) has been recessed, characterized in that at least one side wall of the sink is formed as a slanted ramp (31-32): and in that an insert (50) is provided that stands on the ramp and that comprises a flat work surface (51) and a subframe (52), with the subframe being configured such that it compensates the slant of the ramp to keep the work surface horizontal (¶ 0067).
Regarding claim 6, Jain discloses the ramp has an inclination angle (α) between approximately 15° and approximately 45° or between approximately 25° and approximately 35° (¶ 0061).
Regarding claim 7, as best understood, Jain discloses the inclination angle of the ramp is homogeneous over its total extent (the angle of 31-32 is homogenous over the extent of 31-32).
Regarding claim 10, Jain discloses a length of the work surface is smaller than a horizontal length of the ramp (a length of 51 is smaller than a horizontal length of 31-32).
Regarding claim 18, Jain discloses wherein the ramp has an inclination angle (α) between approximately 25° and approximately 35° (¶ 0061) and wherein the inclination angle of the ramp is homogeneous over its total extent (the angle of 31-32 is homogenous over the extent of 31-32).
Regarding claim 19, Jain discloses wherein a length of the work surface is smaller than a horizontal length of the ramp (a length of 51 is smaller than a horizontal length of 31-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 20050067747) in view of Gibson (US 20120124737).
Regarding claim 3, Erickson discloses substantially all of the elements of the present invention as stated above in the rejection of claim 2.
However, Erickson does not disclose the water inlet is elongate as claimed.
Gibson discloses an undermount sink wherein the water inlet (24) is elongate (¶ 0037-0039) and discharges water over an extended region of a width of the ramp (ramp of 22).
It would have been obvious to one of ordinary skill in the art to have modified the system of Erickson, to include a water inlet that is elongate as claimed, as taught by Gibson, in order to expel water in a cascading waterfall that projects toward a central portion of the sink basin (¶ 0037).
Regarding claim 11, Erickson discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Erikson further discloses wherein a water inlet (330) is arranged in an upper region (332) of the ramp; however, Erickson does not disclose the water inlet is slit-shaped as claimed.
Gibson discloses an undermount sink wherein the water inlet (24) is slit-shaped to allow water to discharge over an extended region of a width of the ramp (¶ 0037-0039).
It would have been obvious to one of ordinary skill in the art to have modified the system of Erickson, to include a water inlet that is slit-shaped as claimed, as taught by Gibson, in order to expel water in a cascading waterfall that projects toward a central portion of the sink basin (¶ 0037).
Regarding claim 12, Erickson discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Erickson further discloses wherein a water inlet (330) is arranged in an upper region (332) of the ramp and wherein the subframe of the insert comprises at least two webs (376, 378) that extend in an upward slant direction of the ramp (¶ 0073) and whose lower edges are chamfered (391, 393) in a complementary manner to an upward incline (¶ 0073); however, Erickson does not disclose the water inlet is elongate as claimed.
 Gibson discloses an undermount sink wherein the water inlet (24) is elongate and discharges water over an extended region of a width of the ramp (¶ 0037-0039).
It would have been obvious to one of ordinary skill in the art to have modified the system of Erickson, to include a water inlet that is elongate as claimed, as taught by Gibson, in order to expel water in a cascading waterfall that projects toward a central portion of the sink basin (¶ 0037).
Regarding claim 13, the combination above and specifically Erickson further discloses wherein at least one adhesive element (384) is fastened to the lower edges of both webs to increase friction between the lower edges and the ramp (¶ 0071).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 20050067747) in view of Gibson (US 20120124737) as applied to claim 1 above, and further in view of Jain (US 20130283521).
Regarding claim 14, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
However, Erickson does not disclose the value of the inclination angle of the ramp as claimed.
Jain discloses a basin with accessory system wherein the ramp (31-32) has an inclination angle (α) between approximately 15° and approximately 45° (¶ 0061).
It would have been obvious to one of ordinary skill in the art to have modified the system of Erickson, to specify the value of the inclination angle as claimed, as taught by Jain, since it was known in the art to choose a suitable or preferable angle for the angle of the rails (¶ 0061).
Regarding claim 15, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
However, Erickson does not disclose the value of the inclination angle of the ramp as claimed.
Jain discloses a basin with accessory system wherein the ramp (31-32) has an inclination angle (α) between approximately 25° and approximately 35° (¶ 0061). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Erickson, to specify the value of the inclination angle as claimed, as taught by Jain, since it was known in the art to choose a suitable or preferable angle for the angle of the rails (¶ 0061).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 20050067747) in view of Gibson (US 20120124737) as applied to claim 1 above, and further in view of Naber (EP 2868818; machine translation attached).
Regarding claim 16, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 12.
Erickson further discloses wherein a water drain (324) is arranged below the ramp; however, Erickson does not disclose the water drain is elongate as claimed. 
Naber discloses a sink assembly wherein the water drain (10) is elongate and receives water over an extended region of the width of the ramp (10 is elongated and receives the water draining over the region of 3).
It would have been obvious to one of ordinary skill in the art to have modified the system of Erickson, to include a water drain that is elongated as claimed, as taught by Naber, since it was known in the art to provide a drainage channel to adjoin the drainage slope and the downstream plumbing to obtain the desired flow characteristics of the draining water from the drainage slope. 
Regarding claim 17, the combination above and specifically Erickson further discloses wherein a length of the work surface is smaller than a horizontal length of the ramp (a length of 326 is smaller than a horizontal length of 322).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Rocci (US 20050044626) is directed to the state of the art as disclosing a sink cover and work surface including a cover (20) having supports (36) to provide stability to the cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754